273 S.W.3d 581 (2009)
Benjamin D. MORROW, Appellant,
v.
James J. JESKE and SPG, Inc. a/k/a Simon Property Group, Inc., Respondents.
Nos. WD 68717, WD 68888.
Missouri Court of Appeals, Western District.
January 20, 2009.
Philip F. Cardarella, Kansas City, MO, for appellant.
Derek H. MacKay, Kansas City, MO, for respondent.
Before HAROLD L. LOWENSTEIN, VICTOR C. HOWARD, and JAMES M. SMART, JR., JJ.

Order
PER CURIAM:
Benjamin D. Morrow accused James J. Jeske, a security guard at Independence Shopping Center, and Jeske's employer, SPG, Inc., a/k/a Simon Property Group, Inc., of false imprisonment and malicious prosecution. The circuit court entered summary judgment in favor of Jeske and SPG, and Morrow appeals.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. We deny the pending motion to strike Morrow's brief and dismiss *582 the appeal. The judgment is affirmed. Rule 84.16(b).